     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.1 Page 1 of 8




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
     and the Putative Class
 6
 7
 8
 9
                                       UNITED STATES DISTRICT COURT
10
                                   SOUTHERN DISTRICT OF CALIFORNIA
11
12   DANIEL CANFIELD, individually and on                              '19CV1025
                                                             Case No.: [Case No.]LAB WVG
     behalf of all others similarly situated
13
                          Plaintiff,                         CLASS ACTION COMPLAINT
14
     v.                                                      JURY TRIAL DEMANDED
15   SUNPATH LIMITED CORP, a Delaware
16   corporation, NORTHCOAST WARRANTY
     SERVICES, INC., a Delaware corporation, VAD
17   d/b/a CM AUTO, an unknown business entity

18                       Defendant.

19
                                         CLASS ACTION COMPLAINT
20
            1.      Plaintiff Daniel Canfield (“Plaintiff”) brings this Class Action Complaint and Demand
21   for Jury Trial against Defendant SUNPATH LIMITED CORP., (“Defendant Sunpath”) Defendant
22   NORTHCOAST WARRANTY SERVICES, INC., (“Defendant Northcoast”) and Defendant VAD d/b/a
23   CM AUTO (“Defendant VAD”), an unknown business entity, (together, “Defendants”) to stop their

24   illegal practice of making unauthorized calls that play prerecorded voice messages to the cellular
     telephones of consumers nationwide, and to obtain redress for all persons injured by their conduct.
25
     Plaintiff alleges as follows upon personal knowledge as to himself and his own acts and experiences,
26
27
                                                         1
28
     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.2 Page 2 of 8




 1   and, as to all other matters, upon information and belief, including investigation conducted by his

 2   attorney.

 3
                                          NATURE OF THE ACTION
 4
 5          2.      Defendants sell and provide aftermarket extended auto warranties. As a primary part of
 6    marketing their products and services, Defendants and their agents placed thousands of automated
 7    calls employing a prerecorded voice message to consumers’ cell phones nationwide.

 8          3.      Unfortunately, Defendants did not obtain prior express written consent to place these
     calls and, therefore, are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §
 9
     227.
10
            4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
11   equipment that could target millions of consumers en masse. Congress found that these calls were not
12   only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
13   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,

14   1969-71.
            5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
15
     Defendant’s use of a prerecorded voice called to consumers’ cell phones without their consent.
16
            6.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of
17   Plaintiff and the Class and caused them to suffer actual and statutorily recognized harm.
18          7.      Plaintiff therefore seeks an injunction requiring Defendant to stop clogging consumers’
19   cell phones with unwanted prerecorded messages, as well as an award of actual and statutory damages

20   to the Class members, together with costs and reasonable attorneys’ fees.

21
                                                     PARTIES
22
23          8.      Plaintiff Daniel Canfield is a natural person and is a citizen of the District of Minnesota.
24          9.      Defendant VAD is an unknown business entity organized and existing under the laws of
25   the State of California with its principal place of business at 2102 Business Center Dr. 120, Irvine, CA

26   92612.

27
                                                          2
28
     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.3 Page 3 of 8




 1          10.     Defendant Sunpath is a corporation organized and existing under the laws of the State of

 2   Delaware with its principal place of business at Braintree Hill Park Ste 310, Braintree, Massachusetts
     02184-8704.
 3
            11.     Defendant Northcoast is a corporation organized and existing under the laws of the State
 4
     of Delaware with its principal place of business at 800 Superior Avenue East, 21St Floor, Cleveland,
 5   Ohio 44114.
 6
 7                                        JURISDICTION AND VENUE

 8
            12.     This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action
 9
     arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
10
            13.     This Court has personal jurisdiction over Defendants because the events giving rise to
11   this lawsuit occurred in this District.
12          14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the wrongful
13   conduct giving rise to this case occurred in this District.

14
                                    COMMON FACTUAL ALLEGATIONS
15
16
            15.     Defendants sell and administer aftermarket extended auto warranties.
17          16.     To increase the sales of their auto warranties and avoid paying for legitimate and legal
18   forms of advertising, Defendants implemented a campaign to make telemarketing calls to thousands of
19   consumers around the country simultaneously. Specifically, Defendants amassed the names, phone

20   numbers, and vehicle information for thousands of consumers, from unknown sources, and then placed
     unsolicited calls offering extended auto warranty coverage.
21
            17.     When the Class members answered their cell phones thinking a real person was calling,
22
     Defendants pulled a bait and switch by playing a prerecorded voice message advertising auto
23   warranties.
24          18.     Defendants respected Class Members’ time and privacy so little that it did not even
25   employ a real person to call them – it employed a machine to play prerecorded messages to thousands

26   of consumers at once in the hopes that a couple may purchase Defendant’s product and justify the
     annoyance to the rest of the Class as the “cost of doing business.”
27
                                                           3
28
     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.4 Page 4 of 8




 1         19.     Unfortunately, Defendants failed to obtain any prior express written consent from

 2   consumers before bombarding their cell phones with these annoying voice recordings.

 3
                         FACTS SPECIFIC TO PLAINTIFF DANIEL CANFIELD
 4
 5         20.     On May 31, 2019, Plaintiff received a call from Defendants at 10:44 a.m. on his cell
 6   phone.
 7         21.     When Plaintiff listened to the message, he heard a prerecorded voice message advertising

 8   an extended auto warranty.
           22.     The automated voice was recorded by “Jamie” in the “Auto Warranty Division” and
 9
     instructed Plaintiff to call back at 888-206-3274.
10
           23.     Upon calling back the phone number, Plaintiff was connected with Defendant VAD, an
11   unknown business entity operating in Irvine, California.
12         24.     The agent said that he was selling extended auto warranties from Defendants.
13         25.     Plaintiff discussed the possibility of purchasing a warranty from Defendants.

14         26.     The agent emailed a policy to Plaintiff containing the company information for
     Defendant Sunpath, Defendant Northcoast, and Defendant VAD.
15
           27.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship
16
     with Defendants and has never requested that Defendants contact him in any manner, let alone place
17   prerecorded voice calls to his cell phone.
18
19                                          CLASS ALLEGATIONS

20
           28.     Class Definition: Plaintiff Canfield brings this action pursuant to Federal Rule of Civil
21
     Procedure 23(b)(3) on behalf of himself and a class defined as follows:
22
23                     No Consent Class. All persons in the United States who: (1) from the last 4
24                     years to present (2) received at least one telephone call; (3) on his or her cellular
25                     telephone; (4) that was played a prerecorded voice message; (5) for the purpose

26                     of marketing Defendant’s products or services; (6) where Defendant did not

27
                                                          4
28
     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.5 Page 5 of 8




 1                     have any record of prior express written consent to place such call at the time it

 2                     was made.

 3
           29.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
 4
     over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
 5   successors, predecessors, and any entity in which the Defendants or their parents have a controlling
 6   interest and its current or former employees, officers and directors; (3) persons who properly execute
 7   and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have

 8   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
     counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
 9
           30.     Numerosity: The exact number of the Class members is unknown and not available to
10
     Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendant
11   placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
12   the Class can be identified through Defendants’ records.
13         31.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in

14   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
     conduct and unsolicited telephone calls.
15
           32.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the
16
     interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
17   behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
18   other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
19   competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and his

20   counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and
     have the financial resources to do so.
21
           33.     Policies Generally Applicable to the Class: This class action is appropriate for
22
     certification because Defendants have acted or refused to act on grounds generally applicable to the
23   Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
24   standards of conduct toward the Class members and making final injunctive relief appropriate with
25   respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class

26   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
     respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
27
                                                          5
28
     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.6 Page 6 of 8




 1              34.   Commonality and Predominance: There are many questions of law and fact common to

 2   the claims of Plaintiff and the Class, and those questions predominate over any questions that may
     affect individual members of the Class. Common questions for the Class include, but are not
 3
     necessarily limited to the following:
 4
           i.         Whether Defendants’ conduct violated the TCPA;
 5       ii.          Whether Defendants called and played its voice recordings to thousands of cell phones;
 6       iii.         Whether Defendants obtained prior written consent prior to contacting any members of
 7   the Class;

 8       iv.          Whether members of the Class are entitled to treble damages based on the knowing or
     willfulness of Defendants’ conduct.
 9
                35.   Superiority: This case is also appropriate for class certification because class
10
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
11   controversy as joinder of all parties is impracticable. The damages suffered by the individual members
12   of the Class will likely be relatively small, especially given the burden and expense of individual
13   prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it would be virtually

14   impossible for the individual members of the Class to obtain effective relief from Defendants’
     misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
15
     preferable to a class action, because individual litigation would increase the delay and expense to all
16
     parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
17   class action presents far fewer management difficulties and provides the benefits of single adjudication,
18   economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
19   expense will be fostered, and uniformity of decisions ensured.

20
                                                 CAUSE OF ACTION
21
                                              Violation of 47 U.S.C. § 227
22
                                         (On behalf of Plaintiff and the Class)
23
24              36.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
25              37.   Defendants and/or their agents placed telephone calls to Plaintiff’s and the Class

26   members’ cellular telephones, without having their prior express written consent to do so.

27
                                                             6
28
     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.7 Page 7 of 8




 1          38.     Defendants’ telephone calls were made for the purpose of marketing and advertising

 2   Defendants’ extended auto warranty products.
            39.     Defendants played a prerecorded voice message to the cell phones of Plaintiff and the
 3
     Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
 4
            40.     By calling and playing the prerecorded voice message to Plaintiff’s and the Class’s
 5   cellular telephones without their prior express written consent, Defendants violated 47 U.S.C.
 6   §227(b)(1)(A)(iii).
 7          41.     As a result of its unlawful conduct, Plaintiff’s and the Class suffered statutory damages

 8   under 47 U.S.C. § 227(b)(3)(B), entitling them to recover $500 in civil penalties for each violation and
     an injunction requiring Defendants to stop their illegal calling campaign.
 9
            42.     Defendants and/or their agents made the violating calls “knowingly” and/or “willfully”
10
     under 47 U.S.C. § 227(b)(3)(C).
11          43.     If the court finds that Defendants willfully or knowingly violated this subsection, the
12   court may exercise its discretion to increase the amount of the award from $500 to $1500 per violation
13   under 47 U.S.C. § 227(b)(3)(C).

14
                                             PRAYER FOR RELIEF
15
16
     WHEREFORE, Plaintiff Daniel Canfield, individually and on behalf of the Class, prays for the
17   following relief:
18
19          A.      An order certifying the Class as defined above, appointing Plaintiff Daniel Canfield as

20          the Class representative and appointing his counsel as Class Counsel;
            B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
21
            C.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
22
            call recipients’ prior express written consent to receive such calls, and otherwise protecting
23          interests of the Class;
24          E.      An injunction prohibiting Defendants from employing automated prerecorded messages
25          without obtaining, and maintaining records of the call recipients’ prior express consent to receive

26          calls made with such equipment, and otherwise protecting the interests of the Class;
            F.      An award of actual and statutory damages;
27
                                                          7
28
     Case 3:19-cv-01025-LAB-WVG Document 1 Filed 05/31/19 PageID.8 Page 8 of 8




 1        G.      An award of reasonable attorneys’ fees and costs; and

 2        H.      Such other and further relief that the Court deems reasonable and just.

 3
                                                JURY DEMAND
 4
          Plaintiff requests a trial by jury of all claims that can be so tried.
 5
 6        Dated: May 31, 2019
 7                                                Respectfully submitted,

 8
                                                  DANIEL CANFIELD, individually and on
 9
                                                  behalf of all others similarly situated,
10
11                                                By: /s/ Mark L. Javitch                    .
12                                                Plaintiff’s Attorney

13                                                Mark L. Javitch (SBN 323729)
                                                  Javitch Law Office
14                                                480 S. Ellsworth Ave
                                                  San Mateo, CA 94401
15                                                Telephone: 650-781-8000
16                                                Facsimile: 650-648-0705
                                                  mark@javitchlawoffice.com
17
                                                  Attorney for Plaintiff
18                                                and the Putative Class
19
20
21
22
23
24
25
26
27
                                                          8
28
